USCA4 Appeal: 22-6702      Doc: 14         Filed: 12/27/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-6702


        MELVIN DURANT,

                             Plaintiff - Appellant,

                      v.

        DUSTIN PHILLIPS, Nurse Practitioner,

                             Defendant - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at Beaufort.
        Richard Mark Gergel, District Judge. (9:21-cv-00240-RMG)


        Submitted: December 20, 2022                                  Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Vacated and remanded by unpublished per curiam opinion.


        Melvin Durant, Appellant Pro Se. Janet Brooks Holmes, Daniel Roy Settana, Jr., MCKAY
        FIRM, PA, Columbia, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6702      Doc: 14         Filed: 12/27/2022      Pg: 2 of 2




        PER CURIAM:

               Melvin Durant appeals the district court’s order denying his Fed. R. Civ. P. 60(a)

        motion in which Durant argued that the district court had overlooked his previously filed

        Fed. R. Civ. P. 59(e) motion in his 42 U.S.C. § 1983 action. Our review of the record

        confirms that Durant filed a Rule 59(e) motion on January 26, 2022, which the district court

        has not yet considered. Durant v. Phillips, No. 9:21-cv-00240-RMG (D.S.C., PACER No.

        45). Accordingly, we vacate the district court’s order and remand so that the district court

        may consider Durant’s pending Rule 59(e) motion. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                     VACATED AND REMANDED




                                                     2